Exhibit 10.2

 



SECOND PROMISSORY NOTE

 

$50,000 Effective January 1, 2017

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Panther Biotechnology, Inc.,
a Nevada corporation (“Panther”), hereby promises to pay to the order of Scott
Schwartz, an individual (“Schwartz”), fifty thousand dollars ($50,000) (the
“Principal”), in lawful money of the United States of America, which shall be
legal tender, not bearing interest and payable as provided herein. This Second
Promissory Note (this “Second Note” or “Second Promissory Note”) has an
effective date of January 1, 2017 (the “Effective Date”). This Second Note is
entered into to evidence amounts owed to Schwartz by Panther under that certain
Share Exchange Agreement by and between Panther, Premier Purchasing and
Marketing Alliance LLC, a New York Limited Liability Company, and Schwartz,
dated as of January 1, 2017 (the “Share Exchange”). Capitalized terms used
herein but not otherwise defined have the meanings given to such terms in the
Share Exchange.

 

1.       The Principal balance amount of this Second Note shall be payable in
three installments of $16,666 each, on (1) January 31, 2017, (2) February 28,
2017 and (3) March 31, 2017. This Second Note shall not accrue interest.

 

2.       This Second Note may be prepaid in whole or in part, at any time and
from time to time, without premium or penalty.

 

3.       All payments made by Panther under this Second Note will be applied:
(i) first, to late charges, costs of collection or enforcement, and similar
amounts due, if any, under the Second Note; (ii) second, to interest that is due
and payable under this Second Note, if any; and (iii) third, the remainder to
Principal due and payable under this Second Note.

 

4.       If any payment of Principal on this Second Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 

5.       This Second Note shall be binding upon Panther and inure to the benefit
of Schwartz and Schwartz’s respective heirs and assigns. Each holder of this
Second Note, by accepting the same, agrees to and shall be bound by all of the
provisions of this Second Note. Schwartz may assign this Second Note or any of
its rights, interests or obligations to this Second Note without the prior
written approval of Panther.

 

6.       No provision of this Second Note shall alter or impair the obligation
of Panther to pay the Principal on this Second Note at the times, places and
rates, and in the coin or currency, herein prescribed.

 

7.       Notwithstanding anything to the contrary in this Second Note or any
other agreement entered into in connection herewith, whether now existing or
hereafter arising and whether written or oral, it is agreed that the aggregate
of all charges constituting interest, or adjudicated as constituting interest,
and contracted for, chargeable or receivable under this Second Note or otherwise
in connection with this loan transaction, shall under no circumstances exceed
the Maximum Rate.

 

 



 Page 1 of 5
Second Promissory Note 

 

 

8.       Panther represents and warrants to Schwartz as follows:

 

(a)       The execution and delivery by Panther of this Second Note (i) are
within Panther’s power and authority, and (ii) have been duly authorized by all
necessary action.

 

(b)       This Second Note is a legally binding obligation of Panther,
enforceable against Panther in accordance with the terms hereof, except to the
extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

9.       If an Event of Default (as defined herein) occurs (unless all Events of
Default have been cured or waived by Schwartz), Schwartz may, by written notice
to Panther, declare the Principal and all other amounts payable on, this Second
Note to be immediately due and payable (“Acceleration”). The following events
and/or any other Events of Default defined elsewhere in this Second Note are
“Events of Default” under this Second Note:

 

(a)       Panther shall fail to pay, when and as due, the Principal payable
hereunder within ten (10) days from the due date of such payment; or

 

(b)       Panther shall have breached in any material respect any term,
condition or covenant in this Second Note, and, with respect to breaches capable
of being cured, such breach shall not have been cured within fifteen (15) days
following the occurrence of such breach; or

 

(c)       Panther shall: (i) become insolvent or take any action which
constitutes its admission of inability to pay its debts as they mature; (ii)
make an assignment for the benefit of creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or a trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or

 

(d)       the dissolution or liquidation of Panther; or

 

(e)       Panther shall take any action authorizing, or in furtherance of, any
of the foregoing.

 

10.       In case any one or more Events of Default shall occur and be
continuing, Schwartz may proceed to protect and enforce its rights by an action
at law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise. In case of a default in the
payment of any Principal of or premium, if any, Panther will pay to Schwartz
such further amount as shall be sufficient to cover the reasonable cost and
expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements. No course of dealing and no delay on the part
of Schwartz in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice Schwartz’s rights, powers or remedies. No right,
power or remedy conferred by this Second Note upon Schwartz shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Schwartz shall
also have such other rights as described herein.

 

 



 Page 2 of 5
Second Promissory Note 

 

 

11.       If from any circumstance any holder of this Second Note shall ever
receive interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the Principal amount owing on this Second
Note, and not to the payment of interest; or if such excessive interest exceeds
the unpaid balance of Principal hereof, the amount of such excessive interest
that exceeds the unpaid balance of Principal hereof shall be refunded to
Panther. In determining whether or not the interest paid or payable exceeds the
Maximum Rate, to the extent permitted by applicable law (i) any non-Principal
payment shall be characterized as an expense, fee or premium rather than as
interest; and (ii) all interest at any time contracted for, charged, received or
preserved in connection herewith shall be amortized, prorated, allocated and
spread in equal parts during the period of the full stated term of this Second
Note. The term “Maximum Rate” shall mean the maximum rate of interest allowed by
applicable federal or state law.

 

12.       Except as provided herein, Panther and any sureties, guarantors and
endorsers of this Second Note jointly and severally waive demand, presentment,
notice of nonpayment or dishonor, notice of intent to accelerate, notice of
acceleration, diligence in collecting, grace, notice and protest, and consent to
all extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. Schwartz
shall similarly have the right to deal in anyway, at anytime, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Second Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorneys’ fees.

 

13.       This Second Note may be executed in several counterparts, each of
which is an original. It shall not be necessary in making proof of this Second
Note or any counterpart hereof to produce or account for any of the other
counterparts. A copy of this Second Note signed by one party and faxed or
scanned and emailed to another party (as a PDF or similar image file) shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy or PDF of this Second Note shall be effective as an
original for all purposes.

 

14.       It is the intention of the parties hereto that the terms and
provisions of this Second Note are to be construed in accordance with and
governed by the laws of the State of Texas, except as such laws may be preempted
by any federal law controlling the rate of interest which may be charged on
account of this Second Note. The parties hereby consent and agree that, in any
actions predicated upon this Second Note, venue is properly laid in Texas and
that the federal and state courts located in and for Harris County, Texas, shall
have full subject matter and personal jurisdiction over the parties to determine
all issues arising out of or in connection with the execution and enforcement of
this Second Note.

 

15.       The term “Panther” as used herein in every instance shall include
Panther’s successors, legal representatives and assigns, including all
subsequent grantees, either voluntarily by act of Panther or involuntarily by
operation of law and shall denote the singular and/or plural and the masculine
and/or feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Schwartz” as used herein in
every instance shall include Schwartz’s successors, legal representatives and
assigns, as well as all subsequent assignees and endorsees of this Second Note,
either voluntarily by act of the parties or involuntarily by operation of law.
Captions and paragraph headings in this Second Note are for convenience only and
shall not affect its interpretation.

 

 



 Page 3 of 5
Second Promissory Note 

 

 

16.       Anything else in this Second Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees. For the
purposes of this Second Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

 

17.       In the event any one or more of the provisions contained in this
Second Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Second Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

18.       No modification, amendment, addition to, or termination of this Second
Note, nor waiver of any of its provisions, shall be valid or enforceable unless
in writing and signed by all the parties hereto.

 

19.       The Second Note constitutes the entire agreement of the parties
regarding the matters contemplated herein, or related thereto, and supersedes
all prior and contemporaneous agreements, and understandings of the parties in
connection therewith.

 

20.       Wherever the context hereof shall so require, the singular shall
include the plural, the masculine gender shall include the feminine gender and
the neuter and vice versa. The headings, captions and arrangements used in this
Second Note are for convenience only and shall not affect the interpretation of
this Second Note.

 

 

 

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 Page 4 of 5
Second Promissory Note 

 

 

IN WITNESS WHEREOF, Panther has duly executed this Second Promissory Note as of
the Effective Date of January 1, 2017.

 



 



   “Panther”       Panther Biotechnology, Inc.           By: /s/ Evan Levine  
Name:  Evan Levine   Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Page 5 of 5
Second Promissory Note 

 